FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                    November 13, 2017

                                                                         Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                           Clerk of Court
                         _________________________________

UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                         No. 15-5109
                                                 (D.C. No. 4:09-CR-00043-SPF-1)
LINDSEY KENT SPRINGER,                                  (N.D. Oklahoma)

     Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY
                    _________________________________

Grant R. Smith, Assistant Federal Public Defender (Virginia L. Grady, Federal Public
Defender with him on the briefs), Denver, Colorado, for Appellant.

Jeffrey Brian Bender, Attorney Tax Division (Caroline D. Ciraolo, Acting Assistant
Attorney General; David A. Hubbert, Acting Assistant Attorney General; S. Robert
Lyons, Chief of Criminal Appeals & Tax Enforcement Policy Section; Gregory Victor
Davis, Attorney Tax Division; Alexander P. Robbins, Attorney Tax Division; Danny C.
Williams, United States Attorney; and Loretta F. Radford, Acting United States Attorney,
with him on the briefs), Department of Justice, Washington, D.C., for Appellee.
                         _________________________________

Before PHILLIPS, McHUGH, and MORITZ, Circuit Judges.
                   _________________________________

McHUGH, Circuit Judge.
                    _________________________________
                               I.     INTRODUCTION

      Mr. Springer, a federal prisoner acting without counsel, brought this appeal of

the district court’s denial of his motion for collateral relief based on an alleged fraud

on the conviction court.1 The district court resolved the issue on the merits, ruling

that Mr. Springer’s fraud-on-the-court claim is frivolous. Mr. Springer’s appeal of

that decision raises questions concerning the intersection of the Antiterrorism and

Effective Death Penalty Act’s (AEDPA) rules regarding second or successive

collateral attacks on a conviction or sentence and the inherent, equitable powers of

the courts. Specifically, Mr. Springer contends that claims of fraud on the court fall

outside the jurisdictional restrictions imposed by AEDPA and are instead governed

by the United States Supreme Court’s decision in McQuiggin v. Perkins, 133 S. Ct.

1924 (2013). And Mr. Springer argues that the direction from the Supreme Court in

McQuiggin is so clear that this panel can depart from our contrary precedent in

United States v. Baker, 718 F.3d 1204, 1208 (10th Cir. 2013) (holding that claims of

fraud on the court are barred if raised in a second or successive motion under 28

U.S.C. § 2255 unless the conditions imposed by 28 U.S.C. § 2255(h) are met).

      We first conclude that the Supreme Court’s decision in McQuiggin does not

supersede our decision in Baker. Consequently, we hold that we may not exercise

jurisdiction over Mr. Springer’s appeal in the absence of Certificate of Appealability


      1
        Although Mr. Springer initiated this appeal pro so, in an Order dated
January 11, 2017, we directed that CJA counsel be appointed and supplemental
briefing be filed. In light of our January 11, 2017 order, Mr. Springer’s motion to
proceed in forma pauperis is denied as moot.
                                            2
(COA). Next, we construe Mr. Springer’s notice of appeal as a request for a COA,

but deny that request based on a clear procedural bar. Because we lack subject matter

jurisdiction, we dismiss this appeal.

                                II.     BACKGROUND

      In April 2010, Lindsey Springer was convicted of conspiracy to defraud the

United States, tax evasion, and willful failure to file tax returns. This court affirmed

his convictions and sentence on direct appeal. United States v. Springer,

444 F. App’x 256, 259 (10th Cir. 2011) (per curiam) (unpublished). Years later, Mr.

Springer filed a motion under 28 U.S.C. § 2255, raising seventy-six grounds for

collateral relief. The district court dismissed most of the arguments as procedurally

barred, and denied the remaining claims on the merits. We denied a certificate of

appealability (COA). United States v. Springer, 594 F. App’x 554, 554–55 (10th Cir.

2015) (unpublished).

      Mr. Springer then filed the “Motion to Enjoin Enforcement of the Judgment

Dated April 28, 2010, Based upon Several Frauds on the Court [Motion to Enjoin],”

that is the subject of this appeal. In his Motion to Enjoin, Mr. Springer alleged that

government attorneys defrauded the conviction court by concealing their lack of

authorization to prosecute him. The district court summarily denied the motion,

stating: “Over the years, Mr. Springer has made similar arguments challenging the

authority of prosecutors and the court, all of which have been rejected. Further

discussion of these frivolous arguments is not necessary. The motion is DENIED.”

Mr. Springer filed a timely notice of appeal.

                                            3
      The government moved to dismiss the appeal, in part because it claimed

Mr. Springer’s Motion to Enjoin was in substance a second or successive § 2255

motion, and he has neither obtained authorization from this court to proceed in the

district court, nor obtained a COA to proceed in this court.2 Mr. Springer responded

that he does not need authorization for a fraud-on-the-court claim, citing McQuiggin.

We did not rule on the motion to dismiss and instead issued an order appointing Mr.

Springer counsel to address the specific question of whether McQuiggin impacts our

holding in Baker. We reserved the question of whether Mr. Springer is entitled to a

COA. The government’s motion to dismiss is now granted.

                                 III.   DISCUSSION

      Mr. Springer’s appeal challenges the district court’s order that denied his

Motion to Enjoin on the ground that his fraud-on-the-court claim is frivolous. But

before we may address the merits of his appeal, we must determine whether Mr.

Springer’s claims—although not characterized as such—seek collateral relief under

28 U.S.C. § 2255. That is because AEDPA imposes two jurisdictional barriers to our

review.

      First, if AEDPA governs Mr. Springer’s claim, we must decide whether a

certificate of appealability (COA) should issue. Where required, a COA is a

prerequisite to this court’s exercise of jurisdiction, and 28 U.S.C. § 2253(c)(1)(B)

      2
        Mr. Springer objects that the government’s motion to dismiss was filed more
than 14 days after his notice of appeal and thus, absent good cause, was untimely
under 10th Cir. R. 27.3(A)(3)(a). But the motion raises jurisdictional issues that we
would examine in any event. Tooele Cty. v. United States, 820 F.3d 1183, 1186 (10th
Cir. 2016).
                                           4
plainly requires petitioners to obtain a COA to appeal any “final order in a

proceeding under section 2255.” The COA stage “is not coextensive with a merits

analysis.” Buck v. Davis, 137 S. Ct. 759, 773 (2017). Instead, we are limited to

determining whether Mr. Springer “has shown that ‘jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed

further.’” Id. (quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)). In Buck, the

Supreme Court warned the lower courts that “[t]his threshold question should be

decided without full consideration of the factual or legal bases adduced in support of

the claims,” because “[w]hen a court of appeals sidesteps the COA process by first

deciding the merits of an appeal, and then justifying its denial of a COA based on its

adjudication of the actual merits, it is in essence deciding an appeal without

jurisdiction.” Id. (internal quotation marks omitted).

       Thus, we begin our analysis here by determining whether the district court’s

order denying Mr. Springer’s Motion to Enjoin was issued in a “proceeding under

section 2255.” If we answer that question in the affirmative, we are limited to

granting or denying a COA before we can proceed further. 28 U.S.C. § 2253; see also

Buck, 137 S. Ct. at 773 (A “prisoner whose petition for a writ of habeas corpus is

denied by a federal district court does not enjoy an absolute right to appeal. Federal

law requires that he first obtain a COA from a circuit justice or judge.”). We may

only grant a COA if Mr. Springer “has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). And because the district court denied

                                             5
the motion on the merits, we would ordinarily answer that question by determining

whether Mr. Springer has “demonstrate[d] that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       But here, we face a second jurisdictional hurdle: whether the district court had

subject matter jurisdiction to decide the Motion to Enjoin on the merits. Because

Mr. Springer has already submitted an initial petition under § 2255, his motion to the

district court, if within the scope of AEDPA, is a second or successive motion falling

under § 2255(h). As such, this court must grant authorization3 before the district

court may exercise jurisdiction over that second or successive motion. When a

district court is confronted with an unauthorized motion, it “does not even have

jurisdiction to deny the relief sought in the pleading.” United States v. Nelson, 465

F.3d 1145, 1148 (10th Cir. 2006). Instead, the court has only two options: it must

either dismiss the motion or, if it is in the interests of justice, transfer the motion to

the circuit court for authorization. In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008)

(describing factors the district court must consider in determining whether to transfer

for authorization); see also 28 U.S.C. § 1631.

       In contrast, if Mr. Springer is correct that his Motion to Enjoin based on a

claim of fraud on the court is excused from compliance with AEDPA, the district


       3
        The statute, 28 U.S.C. § 2255(h), calls this “certification,” but courts
routinely refer to it as “authorization.” We use “authorization” in this opinion to
distinguish this statutory mandate from the separate and independent “certificate of
appealability” requirement in 28 U.S.C. § 2253.
                                             6
court properly exercised subject matter jurisdiction over the matter and properly

reached the merits. Under those circumstances, this court has jurisdiction to review

the district court’s decision on the merits. Accordingly, we must decide whether

AEDPA is applicable before we can assess our own jurisdiction over this appeal.

       We resolve that question in favor of the government, holding that McQuiggin

does not clearly undermine our decision in Baker. As a result, this panel may not

entertain this appeal in the absence of a COA. And because Mr. Springer has not

made “a substantial showing of the denial of a constitutional right,” 28 U.S.C.

§ 2253(c)(2), we deny COA and dismiss the appeal with instructions to the district

court to vacate its decision.

A. The	Motion	to	Enforce	is	a	Second	or	Successive	§	2255	Petition	Governed	
                                  by	AEDPA.	

1.   Our	Appellate	Jurisdiction	

       Before we may examine the district court’s jurisdiction, we must first define

the limits of our appellate jurisdiction. See Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 94 (1998) (holding that on every appeal, “the first and fundamental

question is that of jurisdiction, first, of this court, and then of the court from which

the record comes”) (emphasis added) (internal quotation marks omitted); In re Lang,

414 F.3d 1191, 1195 (10th Cir. 2005) (“[T]he question of this Court’s jurisdiction

(i.e., our appellate jurisdiction) is antecedent to all other questions, including the

question of the subject matter of the District Court.”) (internal quotation marks

omitted). “Jurisdiction is a threshold question that a federal court must address before


                                             7
reaching the merits, even if the merits question is more easily resolved and the party

prevailing on the merits would be the same as the party that would prevail if

jurisdiction were denied.” Payton v. U.S. Dep’t of Agric., 337 F.3d 1163, 1167 (10th

Cir. 2003) (internal quotation marks omitted). “The requirement that jurisdiction be

established as a threshold matter springs from the nature and limits of the judicial

power of the United States and is inflexible and without exception.” Steel Co., 523

U.S. at 94–95 (alteration and internal quotation marks omitted). And irrespective of

what we determine concerning our jurisdiction over this appeal, we do have the

power to decide the threshold issue of whether such jurisdiction exists. See United

States v. Ruiz, 536 U.S. 622, 628 (2002) (“[I]t is familiar law that a federal court

always has jurisdiction to determine its own jurisdiction.”).

      As discussed, Congress has limited our jurisdiction to review a “final order in

a proceeding under section 2255,” such that the petitioner must first obtain a COA

before we have the power to act on the appeal. See 28 U.S.C. § 2253. Cf. United

States v. Harper, 545 F.3d 1230, 1232 (10th Cir. 2008) (“Before we may address the

merits of [the defendant’s] filing, we are necessarily confronted with the question

whether a district court’s dismissal order for lack of jurisdiction in these

circumstances qualifies as a ‘final order’ under 28 U.S.C. § 2253(c)(1) & (B), such

that Mr. Harper must obtain a COA in order to appeal.”). There is no dispute that the

district court order here is final. See Harper, 545 F.3d at 1233 (holding an order is

“final” when “the district court’s decision effectively terminated the petitioner’s

ability to proceed before that court”); In re Universal Serv. Fund Tel. Billing Practice

                                            8
Litig. v. Sprint Commc’ns Co., 428 F.3d 940, 942 (10th Cir. 2005) (holding that a

decision is “final” when it “ends the litigation on the merits and leaves nothing for

the court to do but execute the judgment”) (internal quotation marks omitted). So, we

now consider whether Mr. Springer seeks relief pursuant to § 2255, and whether the

district court was therefore proceeding “under” § 2255.

2.     Mr.	Springer’s	Argument	

       Although Mr. Springer does not characterize his motion as one seeking habeas

relief, it “is the relief sought, not his pleading’s title, that determines whether the

pleading is a § 2255 motion.” Nelson, 465 F.3d at 1149; see also Baker, 718 F.3d at

1208 (“Call it a motion for a new trial, arrest of judgment, mandamus, prohibition,

coram nobis, coram vobis, audita querela, certiorari, capias, habeas corpus,

ejectment, quare impedit, bill of review, writ of error, or an application for a Get-

Out-of-Jail card; the name makes no difference. It is substance that controls.”

(internal quotation marks omitted)); United States v. Torres, 282 F.3d 1241, 1242

(10th Cir. 2002) (construing a “petition for writ of error coram nobis and/or petition

for writ of audita querela” as a second or successive § 2255 motion). Mr. Springer’s

characterization of his claim is not dispositive because, “to allow a petitioner to avoid

the bar against successive § 2255 petitions by simply styling a petition under a

different name would severely erode the procedural restraints imposed under 28

U.S.C. §§ 2244(b)(3) and 2255.” Torres, 282 F.3d at 1246.

       Mr. Springer’s Motion to Enjoin raises a challenge to his underlying

conviction based on his claim that the federal prosecutors defrauded the conviction

                                             9
court by misrepresenting their authority. This circuit has held that a motion

challenging a federal conviction based on fraud on the conviction court is properly

deemed a § 2255 motion. Baker, 718 F.3d at 1208 (“[A] motion alleging fraud on the

court in a defendant’s criminal proceeding must be considered a second-or-successive

collateral attack because it asserts or reasserts a challenge to the defendant’s

underlying conviction.”); United States v. Cone, 525 F. App’x 823, 825 (10th Cir.

2013) (unpublished) (affirming the district court’s construction of the motion as a

§ 2255 motion because petitioner “did not raise a defect in the § 2255 proceedings

themselves, but rather attacked the validity of his underlying conviction”); Berryhill

v. Evans, 466 F.3d 934, 937 (10th Cir. 2006) (construing the petitioner’s 60(b)

motion as a second or successive motion because he alleged fraud committed in his

sentencing and direct appeal courts, not fraud on the habeas court).

      Nonetheless, Mr. Springer contends that McQuiggin v. Perkins, 133 S. Ct.

1924 (2013), dictates a result contrary to our holding in Baker, 718 F.3d at 1208. He

argues that fraud-on-the-court claims, which historically could be raised at any time

as a matter of equity,4 are not subject to AEDPA’s constraints on second or



      4
          As we recently explained:

      Courts have historically enjoyed the inherent authority to correct judgments
      obtained by the commission of fraud on the court, regardless of ordinary
      procedural bars like statutes of limitations or the time limits imposed on
      motions to set aside judgments for fraud. This is because a decision
      produced by fraud on the court is not in essence a decision at all, and never
      becomes final.

                                           10
successive § 2255 motions. Because a published opinion from this court has rejected

Mr. Springer’s argument, we would typically be bound by our principles of

horizontal stare decisis to do the same. United States v. Spedalieri, 910 F.2d 707, 710

n.3 (10th Cir. 1990) (“Even if we were inclined toward Spedalieri’s position, which

we are not, a panel cannot overrule circuit precedent.”). But an exception to this rule

applies where subsequent Supreme Court authority undermines our prior precedent.

See Auraria Student Hous. at the Regency, LLC v. Campus Vill. Apartments, LLC,

843 F.3d 1225, 1235 (10th Cir. 2016); United States v. Hathaway, 318 F.3d 1001,

1006 (10th Cir. 2003). That is, we are bound by Baker “absent en banc

reconsideration or a superseding contrary decision by the Supreme Court.” Green

Sol. Retail, Inc. v. United States, 855 F.3d 1111, 1115 (10th Cir. 2017) (internal

quotation marks omitted). For McQuiggin to constitute such superseding authority, it

must “contradict or invalidate” Baker. Id. (alterations omitted). To explain why the

Supreme Court’s decision in McQuiggin does not permit a departure by this panel

from our holding in Baker, we explain each decision in some detail.

3.    United	States	v.	Baker	

      In Baker, the defendant had been convicted of being a felon in possession of

ammunition in violation of 18 U.S.C. § 922(g)(1). Baker, 718 F.3d at 1205. Mr.

Baker filed a direct appeal that was denied by this court, followed by a motion for

rehearing en banc and petition for certiorari—both unsuccessful. Id. Next, he filed a


United States v. Williams, 790 F.3d 1059, 1071 (10th Cir. 2015) (citations and
internal quotation marks omitted).
                                          11
petition under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. Id. After

the district court denied § 2255 relief, we denied Mr. Baker a COA. Id. On two

subsequent occasions, Mr. Baker filed for authorization to file second or successive

motions for relief under § 2255, but we denied authorization in both instances. Id.

Mr. Baker then filed a “Motion to Reconsider and Vacate Enhancement,” which the

district court dismissed as an unauthorized successive petition under § 2255. Id.

When that motion too proved unsuccessful, Mr. Baker filed a motion in the district

court alleging fraud on the court and purporting to proceed under Rule 60(d)(3). Id.;

see Fed. R. Civ. P. 60(d)(3) (providing that Rule 60 “does not limit a court’s power

to: (3) set aside a judgment for fraud on the court”). The district court concluded that

Mr. Baker’s fraud-on-the-court motion was in substance, a successive motion

collaterally attacking his sentence under § 2255. Baker, 718 F.3d at 1205–06. And

because Mr. Baker lacked authorization from this court, the district court dismissed

the motion for lack of jurisdiction. Id. at 1206.

       Mr. Baker appealed, claiming that he did not need a COA because “a motion

invoking the district court’s inherent power to set aside a judgment obtained through

fraud on the court is not subject to the certification requirements in § 2255(h). . . .”

Id. We rejected that argument, holding the district court had correctly treated Mr.

Baker’s motion as a second or successive petition under § 2255 because the motion

asserted claims of error in Mr. Baker’s conviction. Id. We explained that even where

the petitioner has invoked the inherent power of the court to correct fraud on the

court, “we look at the relief sought, rather than a pleading’s title or its form, to

                                            12
determine whether it is a second-or-successive collateral attack on a defendant’s

conviction.” Id. at 1208.

4.    McQuiggin	v.	Perkins	

      After our decision in Baker, the Supreme Court issued its decision in

McQuiggin. There, Mr. Perkins waited more than 11 years to file an initial petition

for relief from his conviction under 28 U.S.C. § 2244.5 McQuiggin, 133 S. Ct. at

1929. Pursuant to AEDPA, such initial petitions must ordinarily be filed within one

year of “the date on which the judgment became final by the conclusion of direct

review or the expiration of the time for seeking such review.” 28 U.S.C.

§ 2244(d)(1)(A). But where the petitioner relies on newly discovered evidence, an

initial petition may be filed within one year of “the date on which the factual

predicate of the claim or claims presented could have been discovered through the

exercise of due diligence.” Id. at § 2244(d)(1)(D).

      Mr. Perkins relied on the second of these deadlines, claiming that three

affidavits implicating a third party as the perpetrator of the crime were newly

discovered. McQuiggin, 133 S. Ct. at 1929. The district court dismissed the petition

as untimely, noting that the petition had been filed more than five years after the date

of the latest of the affidavits. Id. at 1930. The district court acknowledged that the

statute of limitations was subject to equitable tolling under the Sixth Circuit’s

precedent, but it found Mr. Perkins had failed to establish any exceptional

      5
        The restrictions on second or successive petitions in 28 U.S.C. § 2244 are
also applicable to petitions under 28 U.S.C. § 2255. See In re Clark, 837 F.3d 1080,
1082 (10th Cir. 2016).
                                           13
circumstances justifying tolling in his case and had not acted diligently in pursuing

his claim. Id. As an alternative basis for its decision, the district court found Mr.

Perkins could not make a showing of actual innocence. Id.

      The Sixth Circuit granted Mr. Perkins a COA on the issue of whether

“reasonable diligence [is] a precondition to relying on actual innocence as a gateway

to adjudication of a federal habeas petition on the merits.” Id. After argument on that

question, the Sixth Circuit reversed and remanded, holding that Mr. Perkins should

be permitted to present his habeas claims as if timely filed, despite his lack of

diligence. Id. The Supreme Court granted certiorari to resolve a conflict among the

federal circuits on “whether AEDPA’s statute of limitations can be overcome by a

showing of actual innocence.” Id.

      To begin, the Court clarified that Mr. Perkins was not entitled to equitable

tolling of the statute of limitations because he had not acted diligently. Id. at 1931.

Instead, the Court framed the relevant issue as whether Mr. Perkins’s “plea of actual

innocence can overcome AEDPA’s one-year statute of limitations,” providing him

with “an equitable exception to § 2244(d)(1), not an extension of the time statutorily

prescribed.” Id. (emphasis omitted).

      The Court next focused on the historical significance of a “convincing actual-

innocence claim,” noting that “a credible showing of actual innocence may allow a

prisoner to pursue his constitutional claims . . . on the merits notwithstanding the

existence of a procedural bar to relief.” Id. The Court further explained that this

“fundamental miscarriage of justice exception, is grounded in the ‘equitable

                                            14
discretion’ of habeas courts to see that federal constitutional errors do not result in

the incarceration of innocent persons.” Id. (citing Herrera v. Collins, 506 U.S. 390,

404 (1993) (internal quotation marks omitted)).

       Important for our purposes, the Court in McQuiggin held that the “actual

innocence” gateway to federal habeas review applied in House v. Bell, 547 U.S. 518

(2006) and Schlup v. Delo, 513 U.S. 298 (1995), has survived the passage of AEDPA

with respect to the one-year statute of limitations applicable to an initial petition for

habeas relief under 28 U.S.C. § 2244(d)(1). McQuiggin, 133 S. Ct. at 1928. After

noting that such actual-innocence claims historically could be asserted as equitable

(“miscarriage of justice”) exceptions to excuse various procedural defaults in habeas

proceedings, id. at 1931–32, the Court explained that “[e]quitable principles have

traditionally governed the substantive law of habeas corpus,” id. at 1934 (internal

quotation marks omitted). And of significance here, the Court admonished that

federal courts “not construe [AEDPA] to displace courts’ traditional equitable

authority absent the clearest command.” Id. at 1934 (internal quotation marks

omitted). Because “[t]he text of § 2244(d)(1) contains no clear command countering

the courts’ equitable authority to invoke the miscarriage of justice exception to

overcome the expiration of the statute of limitations governing a first federal habeas

petition,” McQuiggin held the “exception survived AEDPA’s passage intact and

unrestricted.” Id. But the Court noted that for purposes of second or successive

petitions, Congress had expressly “constrained the application of the [miscarriage of

justice] exception,” in §§ 2244(b)(2)(B) and 2254(e)(2), by requiring that the newly

                                            15
discovered evidence: (1) “could not have been discovered previously through the

exercise of due diligence; and . . . (2) “establish by clear and convincing evidence

that, but for constitutional error, no reasonable factfinder would have found the

applicant guilty of the underlying offense.” Id at 1933 (internal quotation marks

omitted).

5.    McQuiggin	Does	Not	Undermine	Baker	

      Mr. Springer contends that his fraud-on-the-court claim is not subject to the

authorization requirement because “AEDPA does not ‘clearly’ indicate a

Congressional intent to restrict this traditional equitable authority.” Mr. Springer also

asserts that like actual innocence, fraud-on-the-court claims should not be subject to

procedural constraints because “they impact the very integrity of the judicial

process.”

      It is true that the courts are endowed with equitable powers, including the

power to address fraud on the court. See Hazel-Atlas Glass Co. v. Hartford-Empire

Co., 322 U.S. 238, 248 (1944); United States v. Williams, 790 F.3d 1059, 1071 (10th

Cir. 2015). But where Congress created the federal district and circuit courts,

Congress retains the authority to place clear statutory limits on the courts’ powers.

See McQuiggin, 135 S. Ct. at 1934; Chambers v. NASCO, Inc., 501 U.S. 32, 47

(1991). Mr. Springer argues that AEDPA places no clear limits on the inherent power

to address fraud on the court and that, therefore, McQuiggin implicitly overruled our

contrary decision in Baker. We are not convinced. “Although the Supreme Court

decision need not be ‘on all fours with our precedent,’ it must ‘contradict[] or

                                           16
invalidate[] our prior analysis’ to be considered superseding authority.” Green Sol.

Retail, Inc., 855 F.3d at 1115 (quoting United States v. Brooks, 751 F.3d 1204, 1209–

10 (10th Cir. 2014) (omissions in original). The Supreme Court’s decision in

McQuiggin does not invalidate or contradict our holding in Baker.

      First, despite McQuiggin’s broad language that we should “not construe

[AEDPA] to displace [our] traditional equitable authority absent the clearest

command,” the decision dealt specifically with claims of actual innocence and the

miscarriage of justice exception. 133 S. Ct. at 1934 (internal quotation marks

omitted) (explaining that the expiration of AEDPA’s one-year statute of limitations

could be overcome by the miscarriage of justice exception). The Court in McQuiggin

was careful to cabin its holding, stating that AEDPA’s time limitations “apply to the

typical case in which no allegation of actual innocence is made. The miscarriage of

justice exception, we underscore, applies to a severely confined category: cases in

which new evidence shows it is more likely than not that no reasonable juror would

have convicted the petitioner.” Id. at 1933 (alterations and internal quotation marks

omitted) (emphasis added). Thus, the McQuiggin holding is expressly limited to well-

supported claims of actual innocence under the miscarriage of justice exception; it

never mentions fraud on the court or any other claim arising under equity.

      This limitation is appropriate in light of the significant differences between an

actual innocence claim and a claim of fraud on the court. Unlike claims of actual

innocence, fraud-on-the-court claims do not necessarily implicate the “fundamental

miscarriage of justice exception, [which] is grounded in the ‘equitable discretion’ of

                                          17
habeas courts to see that federal constitutional errors do not result in the incarceration

of innocent persons.” McQuiggin, 133 S. Ct. at 1931 (internal quotation marks

omitted). See also Williams, 790 F.3d at 1079–80 (concluding that defendant had

made a prima facie factual innocence claim under § 2255(h) as to only one of the

convictions alleged to have been the result of fraud on the court). And in cases where

a fraud-on-the-court claim does implicate actual innocence, the applicant may

proceed under AEDPA, but must do so in compliance with Congress’s “clear

command” expressly limiting the circumstances under which an actual innocence

claim can be brought in a second or successive petition. McQuiggin, 133 S. Ct. at

1934. See also 28 U.S.C. § 2255(h); Williams, 790 F.3d at 1080. In addition, the

power to correct a fraud on the court and the power to prevent a miscarriage of

justice caused by the incarceration of an innocent person address different interests.

“The courts’ interest in correcting a fraud on the court stems from ‘far more than an

injury to a single [innocent] litigant.’” Williams, 790 F.3d at 1071 (citing Hazel-

Atlas, 322 U.S. at 246). While the miscarriage of justice claim is focused on the

innocent person’s right to liberty, “our primary objective when correcting a fraud on

the court is to redress harm to the integrity of the judicial process.” Id. (internal

quotation marks omitted). As a result, the corrective action taken to redress the fraud

on the court need not impact an otherwise valid underlying conviction or otherwise

benefit a properly convicted defendant. The court may instead impose sanctions in

the form of attorney’s fees, suspension, disbarment, or even a referral for criminal

prosecution. See id.

                                            18
       Second, McQuiggin’s analysis centers on first habeas petitions and the Court

underscores that a miscarriage of justice exception raised in a second or successive

petition can succeed only if it comports with the requirements of AEDPA. Id. at 1934

(“In a case not governed by [the second or successive] provisions, i.e., a first petition

for federal habeas relief, the miscarriage of justice exception survived AEDPA’s

passage intact and unrestricted.”) (emphasis added); see also In re Bolin, 811 F.3d

403, 411 (11th Cir. 2016) (holding that the analysis in McQuiggin is limited to initial

petitions for habeas relief).6

       And Congress has directed that we differentiate between first petitions for

collateral relief and second or successive petitions. Whereas a first AEDPA petition

“shall be subject to review, on appeal, by the court of appeals,” 28 U.S.C. § 2253(a)

(emphasis added), the right to bring a second or successive petition is severely

restricted and generally barred unless the petitioner can obtain authorization from the

court of appeals and show the motion contains either:

        (1) newly discovered evidence that, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and
       convincing evidence that no reasonable factfinder would have found the
       movant guilty of the offense; or



       6
        We noted in our unpublished decision United States v. Zaler, 601 F. App’x
677, 679 (2015), that “[i]t was important in McQuiggin . . . that the prisoner sought to
bring an untimely first habeas application. Notably, McQuiggin also recognized that
Congress, through 28 U.S.C. § 2244(b), intended to ‘modify’ and ‘constrain[]’ . . .
second or successive § 2255 motions.” Zaler accordingly held that “[w]e are not
persuaded that a reasonable jurist could debate whether McQuiggin allows Mr. Zaler
to circumvent § 2255(h)’s restrictions simply by recasting his original untimely
§ 2255 claim as a claim of fraud upon the court.” Id.
                                           19
       (2) a new rule of constitutional law, made retroactive to cases on
       collateral review by the Supreme Court, that was previously
       unavailable.

28 U.S.C. § 2255(h); In re Lindsey, 582 F.3d 1173, 1174 (10th Cir. 2009) (“Congress

has placed limits on second or successive 28 U.S.C. § 2254 applications and § 2255

motions, allowing them to proceed only in specified circumstances and only with a

circuit court’s prior authorization.”).

       Nonetheless, Mr. Springer contends that the distinctions between the

requirements for first and second habeas petitions do not matter here because fraud

on the court is not specifically addressed in § 2255(h), whereas “AEDPA expressly

limits the miscarriage of justice exception for claims of actual innocence when they

appear in a second or successive § 2255 petition.” Mr. Springer also notes that

“[n]owhere in the text of AEDPA, neither in the rules on first petitions nor second or

successive petitions, does Congress expressly limit a federal court’s power to grant

relief for a tenable fraud-on-the-court claim.” Accordingly, Mr. Springer argues that

the difference between first and second petitions matters in McQuiggin only because

§ 2255(h) expressly deals with actual innocence. But Mr. Springer ignores an

important distinction between the statute of limitations applicable to first petitions

and the restrictions on the district and circuit courts with respect to second or

successive petitions.

       Both the authorization requirement under 28 U.S.C. § 2255(h) and the COA

requirement under 28 U.S.C. § 2253 are jurisdictional prerequisites to the federal

courts’ exercise of subject matter jurisdiction. In contrast, the Court in McQuiggin

                                           20
held that a claim of actual innocence could circumvent the nonjurisdictional

procedural default rule found in § 2244(d)(1).7 See McQuiggin, 133 S. Ct. at 1937–38

(Scalia, J., dissenting) (discussing the procedural default rules excused in Bell, 547

U.S. at 536–37; Schlup, 513 U.S. at 326–27; Coleman v. Thompson, 501 U.S. 722,

750 (1991); and Murray v. Carrier, 477 U.S. 478, 496 (1986)).8 The Supreme Court

has specifically held that AEDPA’s “statute of limitations defense is not

‘jurisdictional.’ It does not set forth an inflexible rule requiring dismissal whenever

its clock has run.” Holland v. Florida, 560 U.S. 631, 645 (2010) (internal quotation

marks omitted); see also Clarke v. United States, 703 F.3d 1098, 1101 (7th Cir. 2013)

(“[T]he statute of limitations in section 2255 is just that—a statute of limitations, not

a jurisdictional limitation, and so it can be tolled.”); Dunlap v. United States, 250

F.3d 1001, 1004 (6th Cir. 2001) (“The question now before this Court is whether the

one-year limitation period applicable to § 2255, and similarly § 2254, habeas

petitions is a statute of limitations subject to equitable tolling or a jurisdictional

prerequisite which bars review by the federal courts if it is not satisfied.”).


       7
        Although McQuiggin uses the term “procedural bar,” 133 S. Ct. at 1928,
which could potentially encompass jurisdictional bars, its decision is limited to
procedural default rules. All of the precedent the Court relies on in McQuiggin
involves nonjurisdictional procedural default rules. See, e.g., Schlup v. Delo, 513
U.S. 298 (1995); House v. Bell, 547 U.S. 518 (2006). And the actual holding in
McQuiggin impacts the one-year statute of limitation, which is nonjurisdictional.
Holland v. Florida, 560 U.S. 631, 645 (2010).
       8
         In his dissent, Justice Scalia explained that the procedural default rule is not
jurisdictional, “rather, it is a prudential rule grounded in considerations of comity
and concerns for the orderly administration of criminal justice.” Id. at 1937 (Scalia,
J., dissenting) (internal quotation marks omitted).
                                             21
       Although the courts enjoy some flexibility with respect to procedural default

rules, statutory limitations on subject matter jurisdiction cannot be forfeited or

waived and, once lost, there are no exceptions to bring it back. See Arbaugh v. Y&H

Corp., 546 U.S. 500, 514 (2006). As noted, Congress may limit the jurisdiction of the

federal district and circuit courts, so long as such limitations are clearly reflected by

statute. Williams, 790 F.3d at 1070 (citing Chambers, 501 U.S. at 47). Therefore,

“where a statute includes a ‘clear command’ limiting an inherent judicial power,

courts cannot exercise that power in contravention of the statute.” Id. The

authorization requirement for second or successive motions and the COA

requirement for all appeals of “a final order in a proceeding under section 2255” are

clear jurisdictional requirements of AEDPA and cannot be waived. Congress has

therefore expressly limited the court’s inherent power to hear second or successive

petitions for collateral relief. See Baker, 718 F.3d at 1208 (“[P]etitioners cannot

circumvent the statutory certification requirements applicable to second-or-

successive applications. . . .”).

       For all of these reasons, we are not convinced that McQuiggin has so clearly

undermined the analysis in Baker that this panel is relieved of the obligation of

following our circuit precedent. 9 It follows then that Mr. Springer’s Motion to Enjoin

is a second or successive petition governed by AEDPA. As a result, we may not

exercise jurisdiction over this appeal unless Mr. Springer “has made a substantial

       9
        “[I]n United States v. Baker, we squarely rejected the possibility that alleging
fraud on the court of conviction creates an exception to the procedural bars under
§ 2255(h).” Williams, 790 F.3d at 1072 (emphasis added).
                                            22
showing of the denial of a constitutional right,” thereby entitling him to a COA. See

28 U.S.C. § 2253(c)(2). Mr. Springer should have filed a request for a COA with the

district court, but a notice of appeal constitutes a request for a certificate of

appealability. See Fed. R. App. P. 22(b)(2); Slack, 529 U.S. at 483 (“As AEDPA

applied, the Court of Appeals should have treated the notice of appeal as an

application for a COA.”). So we now consider whether he is entitled to a COA.

                     B. Mr.	Springer	is	not	Entitled	to	a	COA	

       Because the district court denied Mr. Springer’s motion on the merits, our

COA inquiry would typically focus on whether “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Slack,

529 U.S. at 484. 10 Alternatively, had the district court dismissed Mr. Springer’s

unauthorized second or successive petition for lack of subject matter jurisdiction, we

could proceed according to the two-part test for procedural rulings set forth by the

Supreme Court in Slack, 529 U.S. at 484. This would require Mr. Springer to “show

both ‘that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Baker, 718

       10
          In our decisions addressing unauthorized merits dismissals of second or
successive petitions, we have seldom discussed the COA requirement, and even when
we have done so, we have summarily denied the COA without addressing the
analytical framework set forth in Slack. See, e.g., United States v. Wetzel-Sanders,
805 F.3d 1266, 1267 (10th Cir. 2015) (“Because we lack jurisdiction as did the
district court, we conclude that the COA was improvidently granted, dismiss the
appeal, and vacate the district court’s order.”); United States v. Radcliff, 566 F.
App’x 672, 674 (10th Cir. 2014) (unpublished); United States v. Miller, 561 F. App’x
701, 703 (10th Cir. 2014) (unpublished).
                                            23
F.3d at 1206 (quoting Slack, 529 U.S. at 484). And under Slack, we may deny COA

by proceeding “first to resolve the issue whose answer is more apparent from the

record. . . .” 529 U.S. at 485.

       Recall however, that the district court here failed to treat Mr. Springer’s

motion as a proceeding under § 2255 and, without authorization from this court,

summarily denied the motion on the merits. As we now explain, that procedural

posture provides a basis for denial of a COA.

1.     Mr. Springer’s Motion Fails Under Plain Procedural Bar

       We addressed a similar situation in Davis v. Roberts, 425 F.3d 830, 834 (10th

Cir. 2005). There, we concluded that we could extend Slack’s “plain procedural bar”

test to cases in which the district court did not invoke that bar, because “we have

discretion to affirm on any ground adequately supported by the record.” Id. (quoting

Elkins v. Comfort, 392 F.3d 1159, 1162 (10th Cir. 2004)); see also United States v.

Alvarez, 137 F.3d 1249, 1251 (10th Cir. 1998) (“[W]e are free to affirm a district

court decision on any grounds for which there is a record sufficient to permit

conclusions of law, even grounds not relied upon by the district court.”) (internal

quotation marks omitted). Davis explained that “[n]o reason suggests itself why this

principle should be rejected in considering an application for a COA. Accordingly,

we may deny a COA if there is a plain procedural bar to habeas relief, even though

the district court did not rely on that bar.” 425 F.3d at 834.11


       11
        See also United States v. Allen, 549 F. App’x 810, 812 (10th Cir. 2013)
(unpublished) (“Just as we may in appropriate circumstances affirm a ruling for legal
                                            24
        In Davis, the district court lacked jurisdiction to hear Mr. Davis’s claim

because he was no longer “in custody” for the sentence he was challenging, which is

a prerequisite to a proceeding under 28 U.S.C. § 2241(c)(3). Id. As a result, we held

that:

        To the extent that Mr. Davis raises a claim challenging the execution of
        his 1991 sentence, the district court lacked jurisdiction to hear the claim
        because he was no longer in custody under that sentence when he filed
        for relief in that court. Therefore, dismissal of Mr. Davis's § 2241 claim
        was clearly correct and we deny a COA on that claim.

Id.

        Here, we have concluded that Mr. Springer’s motion is a habeas petition under

§ 2255. Because he has previously filed an initial habeas petition, this petition is

subject to AEDPA’s constraints on second or successive petitions. See Williams, 790

F.3d at 1067 (“After a federal prisoner has filed one postjudgment habeas petition,

which is permitted under 28 U.S.C. § 2255(a), another postjudgment motion is

treated as a second or successive § 2255 motion if it asserts or reasserts claims of

error in the prisoner’s conviction.”); Baker, 718 F.3d at 1207 (“[A] motion alleging

fraud on the court in a defendant’s criminal proceeding must be considered a second-

or-successive collateral attack because it asserts or reasserts a challenge to the

defendant’s underlying conviction.”).

reasons the district court did not rely on, we may deny a COA for such reasons when
they demonstrate, beyond debate among jurists of reason, that the appellant cannot
prevail.”); Miller v. Glanz, 331 F. App’x 608, 610 (10th Cir. 2009) (unpublished)
(“While this proceeding is currently before us on an application for COA to review
the district court’s disposition of the [Interstate Agreement on Detainers Act] claim
on the merits, that does not impede our ability to recognize other impediments to
habeas relief in the case.”).
                                            25
       One such constraint precludes a petitioner from filing a second or successive

§ 2255 motion unless he first obtains “an order from the appropriate court of appeals

authorizing the district court to consider the motion. . . .” United States v. Nelson,

465 F.3d 1145, 1148 (10th Cir. 2006); 28 U.S.C. § 2244(b)(3)(A) (“Before a second

or successive application permitted by this section is filed in the district court, the

applicant shall move in the appropriate court of appeals for an order authorizing the

district court to consider the application.”); see also Burton v. Stewart, 549 U.S. 147,

157 (2007) (“Burton neither sought nor received authorization from the Court of

Appeals before filing his 2002 petition, a ‘second or successive’ petition challenging

his custody, and so the District Court was without jurisdiction to entertain it.”). We

have held that, because this requirement is jurisdictional, if a petitioner files an

unauthorized motion, the district court “does not even have jurisdiction to deny the

relief sought in the pleading.” Nelson, 465 F.3d at 1148; see also United States v.

McDaniel, 604 F. App’x 747, 748 (10th Cir. 2015) (unpublished) (“[I]t is beyond

dispute that without authorization under § 2255(h), the district court had no

jurisdiction to consider Mr. McDaniel’s motion and was required to dismiss it.”); In

re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam) (Absent authorization, “a

district court does not have jurisdiction to address the merits of a second or

successive § 2255 [motion]. . . .”); Munoz v. United States, 331 F.3d 151, 153 (1st

Cir. 2003) (“Inasmuch as the petitioner did not seek, let alone obtain, the required

authorization from this court, the district court lacked jurisdiction over his []

motion.”).

                                            26
       So when the district court summarily denied Mr. Springer’s Motion to Enjoin

as frivolous rather than dismissing it as unauthorized under AEDPA, or transferring it

to us for authorization, the district court acted without subject matter jurisdiction.

United States v. Wetzel-Sanders, 805 F.3d 1266, 1269 (10th Cir. 2015) (“Although

the district court could have transferred the matter to this court, or dismissed it for

lack of jurisdiction, it should not have decided the motion.”); United States v. Tony,

637 F.3d 1153, 1157–58 (10th Cir. 2011) (“Subject-matter jurisdiction cannot be

forfeited or waived ‘because it involves a court’s power to hear a case. Consequently,

defects in subject-matter jurisdiction require correction regardless of whether the

error was raised in district court.’” (quoting United States v. Cotton, 535 U.S. 625,

630 (2002))). Under these circumstances, reasonable jurists could not debate whether

Mr. Springer could prevail on appeal when the district court lacked jurisdiction to

issue a final order.

       Based on this “plain procedural bar,” we deny Mr. Springer’s request for a

COA.12 See United States v. Arrington, 763 F.3d 17, 24 (D.C. Cir. 2014) (It does not

matter “that the district court summarily denied relief on procedural grounds without

specifically referencing § 2255(h)’s requirement to obtain pre-filing authorization.

‘We may deny a certificate of appealability if there is a plain procedural bar to




       12
         We likewise decline to exercise our discretion to construe Mr. Springer’s
appeal as a request for authorization. United States v. Williams, 790 F.3d 1059, 1064
(10th Cir. 2015).
                                            27
postconviction relief, even though the district court did not rely on that bar’. . . .”

(quoting Davis, 425 F.3d at 834)).13

                                  IV.    CONCLUSION

       Under our controlling precedent, Mr. Springer’s Motion to Enjoin is a second

or successive petition for habeas relief. As such, we lack jurisdiction to entertain his

appeal unless he first obtains a COA. Treating Mr. Springer’s notice of appeal as a

request for a COA, we conclude that his Motion to Enjoin faced a clear procedural

bar in the district court due to that court’s lack of subject matter jurisdiction. We

therefore DENY Mr. Springer’s request for a COA and DISMISS this appeal, with

instructions to the district court to vacate its decision.14

       All other outstanding motions are denied as moot.




       13
          Cf. Neiberger v. Rudek, 450 F. App’x 719, 722 (10th Cir. 2011)
(unpublished) (“[W]e have identified a procedural bar to COA relief arising from the
district court’s lack of subject matter jurisdiction to adjudicate Mr. Neiberger’s
habeas petition—specifically, [he] failed to demonstrate that he was ‘in custody’—
and we feel obliged to rest our COA decision on that jurisdictional procedural bar.”).
       14
          Cf. Burton v. Stewart, 549 U.S. 147, 152, 157 (2007) (per curiam) (vacating
the circuit court’s holding and instructing it to direct the district court to dismiss an
unauthorized merits order on a successive habeas petition for lack of subject matter
jurisdiction, where the circuit court had granted a COA and had then issued an
opinion on the merits). See also, e.g., United States v. Wetzel-Sanders, 805 F.3d
1266, 1269 (10th Cir. 2015); United States v. Nelson, 465 F.3d 1145, 1149 (10th Cir.
2006); Berryhill v. Evans, 466 F.3d 934, 938 (10th Cir. 2006); Spitznas v. Boone, 464
F.3d 1213, 1226–27 (10th Cir. 2006); United States v. Gallegos, 142 F.3d 1211, 1211
(10th Cir. 1998) (per curiam).
                                             28